Case 9:20-cv-80985-WPD Document 8 Entered on FLSD Docket 09/03/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN ISTRICT OF FLORIDA

  KAWA ORTHODONTICS LLP, a Florida                )
  limited liability partnership, individually     )
  and as the representative of a class of         )
  similarly-situated persons,                     )
                                                  )
                         Plaintiff,               )     Civil Action No: 2:20-cv-80985
                                                  )
                 v.                               )
                                                  )
  MEDXCOM LLC, a Delaware limited                 )
  liability company, and GIFFEN                   )
  SOLUTIONS, INC., a Delaware                     )
  corporation,                                    )
                                                  )
                         Defendants.              )

                           NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, KAWA ORTHODONTICS LLP,

 through its undersigned attorneys, hereby voluntarily dismisses this action with prejudice, class

 allegations without prejudice, each side to bear its own costs.

                                                      Respectfully submitted,

                                                       KAWA ORTHODONTICS LLP

                                                       By: s/ Ryan M. Kelly
                                                             Ryan M. Kelly – FL Bar. 90110

                                                       ANDERSON + WANCA
                                                       3701 Algonquin Rd., Ste. 500
                                                       Rolling Meadows. IL 60008
                                                       Telephone: 847-368-1500
                                                       Fax: 847-368-1501
                                                       rkelly@andersonwanca.com
Case 9:20-cv-80985-WPD Document 8 Entered on FLSD Docket 09/03/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

 I hereby certify that on September 3, 2020, I electronically filed the notice of Voluntary Dismissal

 with the Clerk of the Court using the CM/ECF system which will send notification of such filings

 to all counsel of record.



                                                      /s/ Ryan M. Kelly




                                                  2
